ON APPELLEES' MOTION FOR REHEARING
PER CURIAM.
Appellees present two grounds upon which they argue that the opinion of this *724Court, issued May 21, 1987, is in error. By their first ground, Appellees argue that this Court erred in holding that the trial court erred in failing to admit into evidence the testimony of Mr. Fregia regarding his prior convictions for driving while intoxicated. We find that this ground is without merit and it is overruled.
By their second ground, Appellees urge that this Court erred in remanding this case to the trial court as to all of the plaintiffs because only Mary Parker perfected an appeal from the trial court. The record reflects that only Mary Parker has perfected an appeal; therefore, we sustain Appellees’ second ground. This cause is remanded to the trial court only as to Mary Parker, since the judgment of the trial court has become final as to all other plaintiffs.
Motion denied in part and granted in part.